Blandford, Justice.
Mrs. Daniels, who was the widow of Jesse C. Jackson, claimed dower in certain land which Jackson had left at his death; an arbitration was had, and the arbitrators awarded her $300, in lieu of her dower, out of the property. For some time no further step was taken. The administrator died, and Allen was appointed administrator de bonis non. Mrs. Daniels then applied to the judge of the superior court for an order to sell this land; and the court granted an order directingdhe administrator to sell, in accordance with the law regulating administrator’s sales. This application was ex parte, and no one was served. The land was accordingly sold, and was purchased by Elam. Elam, however, did not pay the purchase money, and an order was obtained directing him to comply with the terms of the sale within a certain time. In the meantime, Elam and Black appeared and had themselves made parties to the proceedings instituted by Mrs. Daniels for the sale of the property, and sought to participate in the fund arising therefrom. Mrs. Daniels then applied to the *815court to set aside the order of sale and the order directing Elam to comply with his purchase, so that she might dismiss her proceeding. The court granted this application; and to the order granting the same, Elam and Black and the administrator excepted.
While there was great irregularity in these proceedings, we do not know how the judge could have done better than he did in granting the order allowing Mrs. 'Daniels to dismiss her proceeding, and revoking the order of sale. It does not appear that anybody was interfered with or hurt thereby. When Elam and Black came forward and had themselves made parties, they failed tó show wherein they were interested; there was no allégatidn as to their interest, or in what manner they were interested in that proceeding. This property belongs to-the-estate of Jackson, and the administrator’s duty is'to sell the same for the payment of the intestate’s debts,' if thfere be any, or for distribution. These parties", if they have' any interest, may then litigate, and have’ their rights in the premises determined. '
We therefore affirm the judgment of the court below.